                  Case 2:20-cv-00606-RSL Document 6 Filed 05/27/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOHN ROBERT DEMOS JR,

 9                              Petitioner,              Case No. C20-0606-RSL-MAT

10          v.                                           ORDER OF DISMISSAL

11   DONALD R HOLBROOK,

12                              Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation;

18          (2)      This action is DISMISSED without prejudice;

19          (3)      Petitioner’s application to proceed in forma pauperis, Dkt. 1, is DENIED as moot;

20   and

21   \\

22   \\

23

24

25
     ORDER OF DISMISSAL - 1
                Case 2:20-cv-00606-RSL Document 6 Filed 05/27/20 Page 2 of 2



 1        (4)      The Clerk is directed to send copies of this Order to petitioner and to Judge Theiler.

 2        Dated this     27th       day of           May           , 2020.

 3

 4

 5
                                                           A
                                                           Robert S. Lasnik
                                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER OF DISMISSAL - 2
